             Case 2:19-cv-01613-JLR Document 48 Filed 05/11/20 Page 1 of 3




 1                                                      THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9
     BRADY EDMONDS, on behalf of himself
10   and those similarly situated,                      No. 2:19-cv-01613-JLR
                                   Plaintiff,
11                                                      NOTICE TO WITHDRAW PENDING
            v.                                          MOTION
12
     AMAZON.COM, INC., a Foreign for Profit
13   Corporation; AMAZON LOGISTICS, INC.,
     a Foreign for Profit Corporation;
14   AMAZON.COM SERVICES, INC., a
     Foreign for Profit Corporation;
15
                                       Defendants.
16

17

18                        NOTICE TO WITHDRAW PENDING MOTION
19          Defendants Amazon.com, Inc., Amazon Logistics, Inc., and Amazon.com Services,
20   Inc. (“Defendants”), by and through their undersigned counsel, hereby withdraw their Motion
21   to File an Over-Length Response In Opposition to Plaintiff’s Prediscovery Motion for
22   Issuance of Notice to Similarly Situated Individuals Under 29 U.S.C. § 216(b) (Dkt. 46) (the
23   “Motion”). Defendants’ Response in Opposition to Plaintiff’s Motion will total 24 or fewer
24   pages, and therefore Defendants require no additional pages beyond those provided for by
25

26
     NOTICE OF WITHDRAWAL OF
     DEFENDANTS’ MOTION TO FILE AN                                                 K&L GATES LLP
     OVER-LENGTH RESPONSE - 1                                               925 FOURTH AVENUE SUITE 2900
                                                                           SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                TELEPHONE: (206) 623-7580
                                                                                FACSIMILE: (206) 623-7022
             Case 2:19-cv-01613-JLR Document 48 Filed 05/11/20 Page 2 of 3




 1   Local Civil Rule 7(e). Defendants respectfully request that the Court take no action on

 2   Defendants’ Motion.

 3          DATED May 11, 2020

 4                                               By: /s/Ryan D. Redekopp
                                                      Ryan D. Redekopp, WSBA #36853
 5
                                                      K&L GATES LLP
 6                                                    925 Fourth Avenue, Suite 2900
                                                      Seattle, WA 98104
 7                                                    Telephone: (206) 623-7580
                                                      Fax: (206) 623-7022
 8                                                    Email: ryan.redekopp@klgates.com

 9                                                    /s/Christopher K. Ramsey
                                                      Christopher K. Ramsey (admitted pro hac
10                                                    vice)
                                                      MORGAN LEWIS & BOCKIUS LLP
11                                                    One Oxford Centre, 32nd Floor
                                                      Pittsburgh, PA 15219-6401
12                                                    Telephone: (412) 560-3300
                                                      Email: christopher.ramsey@morganlewis.com
13
                                                      Richard Rosenblatt (admitted pro hac vice)
14                                                    MORGAN LEWIS & BOCKIUS LLP
                                                      502 Carnegie Center
15                                                    Princeton, NJ 08540-6241
                                                      Telephone: (609) 919-6600
16                                                    Email: richard.rosenblatt@morganlewis.com

17                                                    Attorneys for Defendants Amazon.com,
                                                      Inc., Amazon Logistics, Inc., and
18                                                    Amazon.com Services LLC (formerly
                                                      Amazon.com Services, Inc.)
19

20

21

22

23

24

25

26
     NOTICE OF WITHDRAWAL OF
     DEFENDANTS’ MOTION TO FILE AN                                                  K&L GATES LLP
     OVER-LENGTH RESPONSE - 2                                                925 FOURTH AVENUE SUITE 2900
                                                                            SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                 TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
             Case 2:19-cv-01613-JLR Document 48 Filed 05/11/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on May 11, 2020, I caused to be electronically filed the foregoing

 3   NOTICE OF WITHDRAWAL OF DEFENDANTS’ MOTION TO FILE AN OVER-
 4
     LENGTH RESPONSE IN OPPOSITION TO PLAINTIFF’S PREDISCOVERY MOTION
 5
     FOR ISSUANCE OF NOTICE TO SIMILARLY SITUATED INDIVIDUALS UNDER 29
 6
     U.S.C. § 216(b) with the Clerk of Court using the CM/ECF system, which will automatically
 7
     send email notification of such filing to the registered attorneys of record.
 8

 9
            DATED May 11, 2020
10

11
                                                    By: s/Christopher K. Ramsey
12                                                      Christopher K. Ramsey (admitted pro hac
                                                        vice)
13                                                      MORGAN LEWIS & BOCKIUS LLP
                                                        One Oxford Centre, 32nd Floor
14                                                      Pittsburgh, PA 15219-6401
                                                        Telephone: (412) 560-3300
15                                                      christopher.ramsey@morganlewis.com

16                                                      Attorneys for Defendants Amazon.com,
                                                        Inc., Amazon Logistics, Inc., and
17                                                      Amazon.com Services LLC (formerly
                                                        Amazon.com Services, Inc.)
18

19

20

21

22

23

24

25

26
     NOTICE OF WITHDRAWAL OF
     DEFENDANTS’ MOTION TO FILE AN                                                     K&L GATES LLP
     OVER-LENGTH RESPONSE - 3                                                   925 FOURTH AVENUE SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                    TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
